



Exhibit 10(e)
































ARROW ELECTRONICS, INC.


NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN


Effective October 1, 2004, as amended and restated effective January 1, 2009, as
further amended and restated effective January 1, 2018


Adopted by action of the Arrow Electronics, Inc. Management Pension and
Investment Oversight Committee on December 6, 2017






Active/46992587.1

--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page


ARTICLE I PURPOSE AND DEFINITIONS1
1.1Purpose of Restatement    1
1.2Construction    1
1.3Definitions    2
ARTICLE II PARTICIPATION7
ARTICLE III DEFERRAL ELECTIONS8
3.1Elections to Defer Compensation    8
3.2Time and Form of Election    8
3.3Irrevocability    9
ARTICLE IV PARTICIPANT ACCOUNTS10
4.1Deferral Accounts    10
4.2Fund Elections    10
4.3Adjustment of Fund Subaccounts    11
ARTICLE V DISTRIBUTIONS12
5.1Separation from Service    12
5.2Distribution on Death    12
5.3Emergency Distribution    12
5.4Medium of Distribution    13
5.5Actual Payment Date    13
5.6Payment to Incompetent    13
5.7Doubt as to Right to Payment    14
5.8Acceleration generally prohibited    14
5.9Delays to comply with Securities and other Laws    14
ARTICLE VI ADMINISTRATION15
6.1Committee    15
6.2Powers and Duties of the Committee    15
6.3Delegation of Authority; Appointment of Agents    16


i
Active/46992587.1

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




6.4Compensation, Expenses and Indemnity    16
6.5Disputes    17
6.6Liability, Limited; Indemnification    18
ARTICLE VII MISCELLANEOUS19
7.1Unsecured General Creditor    19
7.2Restriction Against Assignment    19
7.3Amendment, Modification, Suspension or Termination    19
7.4Governing Law    20
7.5Data    20
7.6Severability    20
7.7Headings    20
7.8Usage    20
7.9Grantor Trust Agreement/Change of Control    20
7.10Administrative Processing Considerations    21
7.11Correction of Error    21
APPENDIX A NON-EMPLOYEE DIRECTORS DEFERRED STOCK UNIT PLAN23




ii
Active/46992587.1

--------------------------------------------------------------------------------






ARROW ELECTRONICS, INC.


NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN


Effective October 1, 2004, as amended and restated effective January 1, 2009,
and as further amended and restated effective January 1, 2018


ARROW ELECTRONICS, INC., a New York corporation having its principal offices at
9201 E. Dry Creek Road, Centennial, Co 80112 (the “Company”), hereby adopts this
amended and restated Arrow Electronics, Inc. Non-Employee Directors Deferred
Compensation Plan, effective January 1, 2018 except as otherwise provided.





ARTICLE I
PURPOSE AND DEFINITIONS

1.1    Purpose of Restatement. Pursuant to direction of the Compensation
Committee of Arrow Electronics, Inc. (the “Company”) at a meeting on September
21, 2004, a deferred compensation plan for non-employee directors (“Plan”) was
established effective October 1, 2004 as a separate component of the Arrow
Electronics, Inc. Executive Deferred Compensation Plan. For the period January
1, 2005 through December 31, 2008, deferrals were authorized, made and
administered in accordance with revised Plan terms intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and regulations and guidance thereunder (“Regulations”). Effective January 1,
2009 with respect to all deferrals since its original October 1, 2004 effective
date and not previously distributed, the Plan was amended and restated in order
to reflect the requirements of the final regulations under Section 409A.
Effective January 1, 2018, the Plan hereby is amended and restated to provide
clarification with respect to deferrals under the Non-Employee Directors
Deferred Stock Unit Plan.

1.2    Construction. This Plan shall be administered and interpreted in
accordance with Section 409A and the Regulations. Accordingly, no provision
hereof shall be construed in any manner that would violate Section 409A or the
Regulations nor (to the maximum extent permitted by law) shall any provision of
the Plan inconsistent with Section 409A or the Regulations be valid or given any
effect whatsoever.

1.3    Definitions. Whenever the following words and phrases are used in this
Plan with the first letter capitalized, they shall have the meanings specified
below unless the context clearly requires otherwise.
(a)    “Account” or “Accounts” shall mean all of such accounts as are
specifically authorized for inclusion in this Plan.
(b)    “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant on the form prescribed for the purpose by the
Committee by the filing thereof in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death, subject to the following:
(i)    No beneficiary designation shall become effective until it is filed with
the Committee.




Active/46992587.1

--------------------------------------------------------------------------------





(ii)    Any designation shall be revocable at any time through filing of a new
beneficiary designation form in accordance with procedures established by the
Committee with or without the consent of the previous Beneficiary.
(iii)    If a Participant designates more than one beneficiary in a particular
class (primary or contingent) and one but not all of the beneficiaries in that
class dies before the Participant (or ceases to qualify as Beneficiary pursuant
to clause (vii) below), the deceased beneficiary's share shall be paid to other
beneficiaries of the same class unless otherwise specified by the Participant in
his or her designation of beneficiary.
(iv)    If no designation of beneficiary has been made in accordance with the
foregoing, or if there is no surviving designated primary or contingent
Beneficiary, then the Participant’s surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant’s death), then “Beneficiary” shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder.
(v)    In the event any amount is payable under the Plan to a minor, payment
shall not be made to the minor, but instead be paid (A) to that person’s living
parent(s) to act as custodian, (B) if that person’s parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or (C) if
no parent of that person is then living, to a custodian selected by the
Committee to hold the funds for the minor under the Uniform Transfers or Gifts
to Minors Act in effect in the jurisdiction in which the minor resides. If no
parent is living and the Committee decides not to select another custodian to
hold the funds for the minor, then payment shall be made to the duly appointed
and currently acting guardian of the estate for the minor or, if no guardian of


2
Active/46992587.1

--------------------------------------------------------------------------------





the estate for the minor is duly appointed and currently acting within 60 days
after the date the amount becomes payable, payment shall be deposited with the
court having jurisdiction over the estate of the minor.
(vi)    If a designated Beneficiary as determined under the foregoing cannot be
located within two years following the date as of the Participant’s death, such
Beneficiary shall be treated as having predeceased the Participant, for purposes
of the forgoing.
(vii)    Except to the extent otherwise provided in an applicable and binding
domestic relations order, a designation of the Participant’s spouse as
Beneficiary will automatically be cancelled if the marriage terminates by
divorce or is annulled or such a legal separation order is issued unless the
designation clearly states that the individual named as Beneficiary is to
continue as such following termination of the marriage or such separation.
(viii)    A single beneficiary designation (and form for making such
designation) shall apply for purposes of each of this Plan, and the Non-Employee
Directors Deferred Stock Unit Plan and its predecessor Non-Employee Director
Deferral Plan (“Stock Unit Plan”). Notwithstanding anything herein to the
contrary, in the event that a Participant had a beneficiary designation in
effect under the Stock Unit Plan prior to his or her designation of beneficiary
under this Plan, the beneficiary or beneficiaries so designated shall be the
Participant’s Beneficiary under this Plan unless and until the Participant shall
designate another Beneficiary in accordance with the foregoing provisions of
this Section 1.3(b).
(c)    “Board of Directors” or “Board” shall mean the Board of Directors of
Company, or any duly authorized committee thereof.
(d)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(e)    “Committee” shall mean the Committee appointed to administer the Plan in
accordance with Article VI.
(f)    “Company” shall mean Arrow Electronics, Inc., a New York corporation, or
any successor thereof that adopts this Plan.


3
Active/46992587.1

--------------------------------------------------------------------------------





(g)    “Compensation” shall mean all Board and committee meeting fees payable to
a Director, and any annual retainer payable for a Plan Year beginning after the
Effective Date, determined in each case before reduction for amounts deferred
under the Plan or the Company’s Non-Employee Directors Deferred Stock Unit Plan.
Compensation does not include expense reimbursements, incentive stock awards or
any form of noncash compensation or benefits.
(h)    “Deferral Account” shall mean the bookkeeping account maintained for each
Participant that is credited with amounts equal to the portion of the
Participant’s Compensation that he or she elects to defer, as adjusted for
earnings and losses from the deemed investment of such amounts pursuant to
Article IV.
(i)    “Director” shall mean a non-employee director of the Company.
(j)    “Distributable Amount” shall mean the balance in the Participant’s
Deferral Account (if any).
(k)    “Effective Date” shall mean October 1, 2004.
(l)    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
(m)    “Fund” shall mean an investment fund that the Committee selected to use
as a basis for determining the adjustments to be made to a Participant’s
Deferral Account in accordance with Section 4.2.
(n)    “Fund Subaccount” shall mean a subaccount established pursuant to Section
4.2 to account for amounts whose Investment Adjustment is determined to
particular Fund.
(o)    “Investment Adjustment” shall mean, for each Fund in which a
Participant’s Account is deemed invested pursuant to Section 4.2, an amount
equal to the net gain or loss on the assets of such Fund.
(p)    “Participant” shall mean any Director who becomes a Participant in this
Plan in accordance with Article II.


4
Active/46992587.1

--------------------------------------------------------------------------------





(q)    “Plan” shall mean this Arrow Electronics, Inc. Non-Employee Directors
Deferred Compensation Plan, as it may be amended from time to time.
(r)    “Plan Year” or “Year” shall mean the short plan year October 1, 2004 to
December 31, 2004 and thereafter January 1 to December 31.
(s)    “Plan Year Account” shall mean an Account for a Participant reflecting
all deferrals by the Participant for a particular Plan Year.
(t)    “Separation from Service” shall mean separation from service as a
Director by a Participant who immediately thereafter neither performs nor is
expected to perform services for the Company or any Subsidiary in any other
capacity or who otherwise separates from service within the meaning of Treasury
Regulation §1.409A-1(h).
(u)    “Subsidiary” shall mean a subsidiary or affiliate that is a member of the
same controlled group as the Company within the meaning of section 414(b) or (c)
of the Code.
(v)    “Trust” shall mean any rabbi trust that the Company in its sole
discretion may establish to assist in meeting the Company’s obligations under
the Plan.
(w)    “Trustee” shall mean the trustee of the Trust.
(x)    “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in section 152 of the Code without
regard to section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, as a result of a
natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or his spouse or dependent as determined in accordance with Treasury
Regulation § 1.409A-3(i)(3) (and which shall not include purchase of a home or
the payment of tuition). Whether a Participant is faced with an unforeseeable
emergency permitting a distribution under this paragraph is to be determined by
the Board of Directors based on the relevant facts and circumstances, but, in
any case, a distribution on account of unforeseeable emergency


5
Active/46992587.1

--------------------------------------------------------------------------------





may not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan and
any other plan providing for elective deferrals.


6
Active/46992587.1

--------------------------------------------------------------------------------








ARTICLE II    

PARTICIPATION
A Director shall become a Participant in the Plan by completing all forms as
required by the Committee (which may, in the discretion of the Committee,
include an application for a variable life insurance policy referenced in
Section 4.2(a)).


7
Active/46992587.1

--------------------------------------------------------------------------------








ARTICLE III    

DEFERRAL ELECTIONS

3.1    Elections to Defer Compensation. A Director shall be entitled to defer
Compensation in accordance with and subject to the conditions of this Article
III, by filing with the Committee a deferral election in such form and manner
and at such time permitted under this Article III as the Committee shall
prescribe.

3.2    Time and Form of Election. A deferral election with respect to any
applicable category of Compensation for a Plan Year (or portion thereof), namely
the Director’s annual retainer or meeting fees, respectively, may be made as any
whole percentage of such Compensation up to one-hundred (100%) percent. The time
for making any such election shall be as follows:
(a)    2004 Election. An individual who is a Director on the Effective Date may
elect by election duly filed with (and received by) the Committee on or before
November 12, 2004, to defer all or a portion of his or her fees for Board or
committee meetings from November 12, 2004 to December 31, 2004.
(b)    Election Deadline. An individual who is a Director as of the first day of
any Plan Year beginning on or after January 1, 2005 may elect to defer his or
her Compensation for such Plan Year, by election duly filed with the Committee
no later than December 1 of the immediately preceding Plan Year (or such later
date as the Committee may authorize in its sole discretion, but not later than
December 31 of such immediately preceding Plan Year).
(c)    Evergreen Election. A Director’s deferral election for a Plan Year
beginning on or after January 1, 2005 shall apply to all subsequent Plan Years
during which the Director is eligible to participate in the Plan unless and to
the extent such election is revoked and/or a new and different election is made
by the Director, no later than the deadline applicable under paragraph (b) above
to such subsequent Plan Year.
(d)    New Mid-Year Eligibles. An individual who first becomes a Director as of
a date other than the first day of a Plan Year (and who was not previously
eligible to participate in any other elective account balance nonqualified
deferred compensation plan maintained by the


8
Active/46992587.1

--------------------------------------------------------------------------------





Company or a Subsidiary for Directors or other independent contractors) (“a
“Similar Plan”) may elect, by election duly filed with the Committee within the
thirty (30) day period commencing on such date, to defer his or her
Compensation, earned during the portion of such Plan Year after the date of such
election. The Committee may, in its discretion, extend the application of this
Section 3.2(d) to one or more individuals who were formerly eligible to
participate in the Plan or any Similar Plan but who ceased to be so eligible and
who may be treated as newly eligible Directors under Treasury Regulation
§1.409A-2(a)(7).

3.3    Irrevocability. A Participant’s deferral election under this Article III
shall be irrevocable after the last date prescribed under Section 3.2 for the
making of such election; provided, however, that such election may be revoked
with the consent of the Board of Directors as part of a determination that an
Unforeseeable Emergency exists permitting distribution under Section 5.3 hereof.


9
Active/46992587.1

--------------------------------------------------------------------------------








ARTICLE IV    

PARTICIPANT ACCOUNTS

4.1    Deferral Accounts.
(a)    Establishment of Plan Year Accounts. The Committee shall establish and
maintain a Deferral Account for each Participant under the Plan, which shall be
subdivided into a separate Plan Year Account for each Plan Year with respect to
which the Participant elected to defer Compensation hereunder.
(b)    Deferrals Credited to Fund Subaccounts. Each Plan Year Account shall be
further divided into separate subaccounts (“Fund Subaccounts”), each of which
corresponds to a Fund elected by the Participant pursuant to Section 4.2(b). No
later than the fifth business day after amounts are withheld and deferred from a
Participant’s Compensation for a Plan Year, the Committee shall credit each Fund
Subaccount within the Participant’s Plan Year Account for that Year with an
amount equal to the Compensation (or portion thereof in whole percentages) so
withheld and deferred that the Participant has elected to be deemed invested in
the Fund associated with such Subaccount.
(c)    Deferral Account Fully Vested. A Participant shall be 100% vested in his
or her Deferral Account at all times.

4.2    Fund Elections.
(a)    Committee Selection of Available Funds. The Committee shall select from
time to time, in its sole and absolute discretion, commercially available
investment funds, which may either be free-standing or components of variable
life insurance policies, to serve as Funds in which a Participant may deem his
or her Deferral Account invested pursuant to Section 4.2(b) and (c) below. The
investment return (positive or negative) calculated by the Committee and its
recordkeeper for each such investment fund shall be used to determine the
Investment Adjustment to be credited or charged (as the case may be) to the
portion of the Participant’s Account deemed invested in the corresponding Fund.


10
Active/46992587.1

--------------------------------------------------------------------------------





(b)    Designation of Fund for Deemed Investment of Current Deferrals. Each
Participant shall designate, in accordance with procedures prescribed by the
Committee, the Fund (or Funds, which shall be designated in whole percentage
increments) in which his or her deferrals for each Plan Year will be deemed to
be invested for purposes of determining the Investment Adjustment to be credited
or charged with respect thereto.
(c)    Designation of Fund for Deemed Investment of Plan Year Account Balances.
In accordance with procedures prescribed by the Committee, a Participant may
change each of the Fund allocations of his or her Accounts monthly prior to
distribution thereof. Separate changes may be made for the Participant’s Plan
Year Account for each Plan Year. Changes made by the 25th of the month will be
effective the first business day of the following month.
(d)    Default Rule. If no valid designation of a Fund is in effect for a
Participant’s Account or any portion thereof, the money market type of
investment fund shall be deemed elected with respect thereto.

4.3    Adjustment of Fund Subaccounts. Each business day prior to the valuation
date applicable under Article V to payment in respect thereof, each Fund
Subaccount within a Participant’s Deferral Account (i) shall be credited or
charged (as the case may be) with (i) an amount determined by multiplying the
balance credited to such Subaccount as of the prior day, plus deferrals credited
that day to such Subaccount, by the Investment Adjustment for the Fund to which
such Subaccount relates, (ii) shall be credited with any transfer to such Fund
Subaccount from another such Subaccount, and charged with any transfer from such
Fund Subaccount to another such Subaccount, and (iii) shall be charged with the
amount of any payments therefrom under the Plan.


11
Active/46992587.1

--------------------------------------------------------------------------------








ARTICLE V    

DISTRIBUTIONS

5.1    Separation from Service. Upon a Participant’s Separation from Service, a
lump sum payment shall be made to the Participant within the 90-day period
beginning on the fifteenth (15th) day of the month following the end of the
month in which such event occurs, in an amount equal to the balance credited to
the Participant’s Accounts as of the last day of the month in which such event
occurs.

5.2    Distribution on Death. If a Participant dies while a Director, or after
the Participant’s Separation from Service but prior to the completion of all
payments in respect of his or her Accounts under the Plan, the total
undistributed balance of such Accounts shall be paid to his or her Beneficiary
in a lump sum within the 90-day period beginning on the fifteenth (15th) day of
the month following the month in which death occurs, in an amount based on the
balance of the Participant’s Accounts on the last day of the month preceding
payment. Payment by the Company pursuant to any unrevoked and valid Beneficiary
designation under Section 1.3(b), or to the person or persons entitled thereto
under Section 1.3(b) in the absence of such a designation, shall terminate any
and all liability of the Company with respect thereto.

5.3    Emergency Distribution. A Participant shall be permitted to elect an
Emergency Distribution from his or her Accounts in the sole discretion of the
Board of Directors (“Board”), in which decision the Participant shall not
participate, subject to the following restrictions:
(a)    The election to take an Emergency Distribution shall be made by filing a
form provided by and filed with the Board.
(b)    The Board shall have made a determination that an Unforeseeable Emergency
exists.
(c)    The amount determined by the Board as an Emergency Distribution shall be
paid in a single cash lump sum on the last day of the calendar month in which
the Emergency Distribution election is made and approved by the Board.
(d)    If a Participant receives an Emergency Distribution, the Participant will
be ineligible to participate in the Plan for the balance of the Plan Year and
the following Plan Year.


12
Active/46992587.1

--------------------------------------------------------------------------------






5.4    Medium of Distribution. All distributions under the Plan shall be made in
cash.

5.5    Actual Payment Date. The provisions hereof for payment within a specified
period shall be construed and may be applied as the Committee (including the
Plan recordkeeper) deems necessary or advisable and in accordance with
applicable provisions of the Regulations, including without limitation Treasury
Regulation §1.409A-3(d), without liability to any Participant or Beneficiary by
reason thereof. In the event that payment is delayed by reason of a failure of
the Participant or Beneficiary to provide and keep on file with the Committee
the information that is necessary to effect payment by such month-end, the
Committee shall have complete discretion to determine whether payment shall be
made in the same amount as if payment had been made on the date initially
scheduled or to adjust the Accounts of the Participant or Beneficiary during the
period of delay up to the end of the month preceding the date on which payment
is actually made.

5.6    Payment to Incompetent. If any Participant or Beneficiary entitled to
benefits under the Plan shall be legally incompetent, or in the sole judgment of
the Committee is considered by reason of physical or mental condition to be
unable to give a valid receipt therefor, such benefits may be paid in one or
more of the following ways, as the Committee in its sole discretion shall
determine:
(a)    To the legal representatives of the Participant or Beneficiary;
(b)    Directly to such Participant or Beneficiary;
(c)    To the spouse or guardian of such Participant or Beneficiary or such
other person found by the Committee, in its sole judgment, to have assumed the
care of such Participant or Beneficiary.
If a Beneficiary is a minor, payment of such benefits shall be made as described
in Section 1.3 (b)(v).
Payment to any person in accordance with these provisions will, to the extent of
the payment, discharge the Company’s obligation with respect thereto, and none
of the foregoing or the Committee will be required to see to the proper
application of any such payment. Without in any manner limiting these
provisions, in the event that any amount is payable hereunder to any incompetent
Participant or Beneficiary described above, the Committee may in its discretion
utilize the procedures described in Section 5.7.


13
Active/46992587.1

--------------------------------------------------------------------------------






5.7    Doubt as to Right to Payment. If any doubt exists as to the right of any
person to any benefits hereunder or the amount of time of payment of such
benefits (including, without limitation, any case of doubt as to identity, or
any case in which notice has been received from any person claiming any interest
in amounts payable hereunder, or any case in which a claim from other persons
may exist by reason of community property or similar laws), the Committee will
be entitled, in its discretion, to direct that payment of such benefits be
deferred until order of a court of competent jurisdiction, or to pay such sum
into court in accordance with appropriate rules of law in such case then
provided, or to make payment only upon receipt of a bond or similar
indemnification (in such amount and in such form as is satisfactory to the
Committee).

5.8    Acceleration generally prohibited. No acceleration of payments under the
Plan shall be permitted except as authorized by the Regulations and approved by
the Board in its discretion consistent with such Regulations. Without limiting
the generality of the foregoing, distribution may be accelerated as may be
necessary to comply with ethics or conflict of interest requirements in
accordance with Treasury Reg. § 1.409A-3(j)(4)(iii).

5.9    Delays to comply with Securities and other Laws. Payment may be delayed
as the Company or the Committee may determine to be necessary or advisable in
order to comply with Federal securities or other applicable laws or as otherwise
authorized by applicable Regulations, including Treas. Reg.§ 1.409A-2(b)(7). The
balance credited to each of the Participant’s Accounts shall continue to be
adjusted pursuant to Section 4.3 during the period of any delay in payment under
this Section 5.9, including any delay during the period where the Company or the
Committee is determining whether such a delay is necessary or appropriate, up to
the last day of the month immediately preceding the date of payment.



















14
Active/46992587.1

--------------------------------------------------------------------------------





ARTICLE VI    

ADMINISTRATION

6.1    Committee. The Compensation Committee of the Board of Directors
(“Compensation Committee”) shall appoint a Management Pension Investment and
Oversight Committee (the “Committee”), which shall consist of not less than
three persons to serve at the pleasure of the Compensation Committee. Any
vacancy on the Committee, arising for any reason whatsoever, shall be filled by
the Compensation Committee. The Committee shall hold meetings upon such notice,
at such place or places, at such time or times and in such manner (including
meetings in which members may participate through teleconferencing or similar
means) as it may from time to time determine. A majority of the members of the
Committee at the time in office shall constitute a quorum for the transaction of
business, and action by a majority of those present at any meeting at which a
quorum is present shall constitute action by the Committee. The Committee may
also act without a meeting by instrument in writing signed by a majority of the
members of the Committee, or by one or more members to whom the Committee has
previously delegated the authority to take such action. No member of the
Committee shall be entitled to act on or decide any matter relating specifically
to such member.

6.2    Powers and Duties of the Committee. The Committee shall enforce the Plan
in accordance with its terms, shall be charged with the general administration
of the Plan, and shall have all powers and discretion necessary to accomplish
its purposes, including, but not by way of limitation, the following:
(i)    to select the Funds in accordance with Section 4.2(a) hereof;
(ii)    to construe and interpret the terms and provisions of this Plan;
(iii)    to determine any question arising in the administration, interpretation
and application of the Plan, including without limitation questions of fact and
of construction;
(iv)    to make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan (including the making of elections
thereunder) as are not inconsistent with the terms hereof;
(v)    to compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
(vi)    to maintain all records that may be necessary for the administration of
the Plan;
(vii)    to correct defects, rectify errors, supply omissions, clarify
ambiguities, and reconcile inconsistencies to the extent it deems necessary or
desirable to effectuate the Plan;
(viii)    to take all actions necessary for the administration of the Plan,
including determining whether to hold or discontinue any insurance policies held
by the Company or any Trust; and
(ix)    to make a determination as to the rights of any person to a benefit and
to afford any person dissatisfied with such determination the right to an
appeal.


15
Active/46992587.1

--------------------------------------------------------------------------------





The determinations of the Committee shall be conclusive and binding on all
persons to the maximum extent permitted by law.

6.3    Delegation of Authority; Appointment of Agents. The Committee may (i)
allocate any of its responsibilities, powers and discretion under the Plan to
one or more members of the Committee, and (ii) appoint a Plan administrator or
any other agent, and delegate to them such powers and duties in connection with
the administration of the Plan as the Committee may from time to time prescribe.
The actions taken by any member or members of the Committee or any other such
persons in the exercise of responsibilities, powers and discretion delegated
hereunder shall have the same valid and binding effect under the Plan as action
by the full Committee.

6.4    Compensation, Expenses and Indemnity.
(a)    The members of the Committee shall serve without compensation for their
services hereunder.
(b)    The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.
(c)    To the extent permitted by applicable state law, the Company shall
indemnify and hold harmless the Committee and each member thereof, the Board of
Directors and any delegate of the Committee who is an employee of the Company
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of willful misconduct. This indemnity shall
not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

6.5    Disputes.
(a)    Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) must file a written request for such benefit with the Company,
setting forth his or her claim. The request must be addressed to the General
Counsel of the Company at its then principal place of business.


16
Active/46992587.1

--------------------------------------------------------------------------------





(b)    Claim Decision. Upon receipt of a claim, the Company shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall
deliver such reply within such period. The Company may, however, upon notice to
the Claimant within such period, extend the reply period for an additional
ninety (90) days for special circumstances.
If the claim is denied in whole or in part, the Company shall inform the
Claimant in writing, and set forth: (A) the specified reason or reasons for such
denial; (B) the specific reference to pertinent provisions of this Plan on which
such denial is based; (C) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation of why such material or such information is necessary; (D)
appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and (E) the time limits for requesting a review
under subsection (c).
(c)    Request For Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Committee review the determination of the Company. Such request
must be addressed to the General Counsel of the Company, at its then principal
place of business. The Claimant or his or her duly authorized representative
may, but need not, review the pertinent documents and submit issues and comments
in writing for consideration by the Committee. If the Claimant does not request
a review within such sixty (60) day period, he or she shall be barred and
estopped from challenging the Company’s determination.
(d)    Review of Decision. Within sixty (60) days after the Committee’s receipt
of a request for review, after considering all materials presented by the
Claimant, the Committee will inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, the decision setting forth the
specific reasons for the decision containing specific references to the
pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Committee will so notify the Claimant before the expiration of such period and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.

6.6    Liability, Limited; Indemnification. The members of the Committee and
each of them shall be free from all liability, joint and several, for their acts
and conduct, and for the acts and conduct of any duly constituted agents. The
Company shall indemnify and save them harmless from the effects and consequences
of their acts and conduct in such official capacity except to the extent that
such effects and consequences flow from their own willful misconduct. Under no
circumstances will members of the Committee be personally liable for the payment
of Plan benefits.



ARTICLE VII    

MISCELLANEOUS

7.1    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company or the Trust (if
any). No assets of the Company or the Trust shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Company that this
Plan be unfunded for purposes of the Code and within the meaning of Title I of
ERISA (notwithstanding that ERISA has no application as such to the Plan). Any
payment to a Participant or the Participant’s Beneficiary in accordance with the
provisions of the Plan shall be in full satisfaction of all claims against the
Committee and the Company under the Plan.

7.2    Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of a Participant’s Accounts shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

7.3    Amendment, Modification, Suspension or Termination. The Company, acting
through the Board of Directors (including through the Compensation Committee of
the Board) or through the Committee, may amend, modify, suspend or terminate the
Plan in whole or in part, except that no amendment, modification, suspension or
termination shall have any retroactive effect to reduce any amounts allocated to
a Participant’s Accounts, or adversely affect his vested interest therein. A
termination of the Plan shall not cause the acceleration of payments under the
Plan unless the Committee determines, after consultation with counsel, that the
terms and conditions of such termination are within exceptions provided by the
Regulations to the general Section 409A prohibition against acceleration.
Notwithstanding any other provision of the Plan, the Committee shall have the
right and power to adopt any and all such amendments to the Plan as it shall
deem necessary or advisable to ensure compliance with Section 409A and the
Regulations, including amendments with retroactive effect.

7.4    Governing Law. The Plan shall be construed and governed in all respects
according to the laws of the State of New York, where it is adopted, without
regard to principles of conflict of laws.

7.5    Data. Any Participant or Beneficiary entitled to benefits under the Plan
must furnish to the Committee such documents, evidence, or other information as
the Committee considers necessary or desirable for the purpose of administering
the Plan, including, without limitation, his or her current mailing address and
any other address necessary to effect the making of payment hereunder.

7.6    Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect other
provisions of the Plan, and the Plan will be construed and enforced as if such
provision had not been included therein.

7.7    Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

7.8    Usage. Whenever applicable, the singular, when used in the Plan, will
include the plural and vice versa.

7.9    Grantor Trust Agreement/Change of Control. The powers, rights and duties
of the Trustee under any rabbi trust created for the purpose of assisting the
Company in meeting its obligations under the Plan shall, following a “Change of
Control” as defined in the trust agreement for such Trust, govern and prevail to
the extent inconsistent with any of the provisions of the Plan, including
without limitation Plan provisions making the Committee’s determinations final
and binding. The Company shall make such contributions to such Trust as shall be
required under the terms of such trust agreement. Although the principal of the
Trust and any earnings thereon shall be held separate and apart from other funds
of Company and shall be used exclusively for the uses and purposes of
Participants and Beneficiaries as set forth therein, neither the Participants
nor their Beneficiaries shall have any preferred claim on, or any beneficial
ownership in, any assets of the Trust prior to the time such assets are paid to
the Participants or Beneficiaries as benefits, and all rights created under this
Plan shall be unsecured contractual rights of Plan Participants and
Beneficiaries against the Company. Any assets held in the Trust will be subject
to the claims of Company’s general creditors under federal and state law in the
event of insolvency as more fully provided in the trust agreement for the Trust.

7.10    Administrative Processing Considerations. Notwithstanding any other
provision of the Plan, it shall be recognized that implementation of the
accounting, valuation and distribution procedures required under the Plan is
dependent upon the Plan recordkeeper receiving complete and accurate information
from a variety of different sources on a timely basis. Since events may occur
that interrupt or otherwise interfere with this process, there shall be no
guarantee by the Plan that any given information or transaction will be received
or processed at the anticipated time and day. If any such events shall occur,
any affected transaction will be processed as soon as administratively feasible
consistently with the Regulations, without liability to any Participant or
Beneficiary by reason thereof.

7.11    Correction of Error. The Committee may adjust the Accounts of any or all
Participants in order to correct errors and rectify omissions in such manner as
the Committee believes will best result in the equitable and nondiscriminatory
administration of the Plan and ensure compliance with Section 409A and the
Regulations and/or to make use of such correction procedures as may be
established to mitigate or avoid penalties for violation thereof, without
liability to any Participant or Beneficiary by reason thereof.


The undersigned, having been duly authorized by the Board or the Committee,
hereby executes this Plan as of the 6th day of December, 2017.




By: /s/ Gretchen Zech
Gretchen Zech
Senior Vice President and Chief Human Resources Officer






17
Active/46992587.1

--------------------------------------------------------------------------------






APPENDIX A
NON-EMPLOYEE DIRECTORS DEFERRED STOCK UNIT PLAN


This Appendix A, which sets forth the provisions applicable to the Arrow
Electronics, Inc. Non-Employee Directors Deferred Stock Unit Plan, is
incorporated into and forms a part of the Plan. All terms and conditions of the
Plan (including definitions) shall apply to this Non‑Employee Directors Deferred
Stock Unit Plan (the “Stock Unit Plan”) except as expressly provided below:


A.
Deferrals: A Participant may elect to defer up to 100% of his or her
Compensation to the Stock Unit Plan. Compensation deferred to the Stock Unit
Plan will be converted to deferred stock units (“Deferred Stock Units”)
reflecting shares of common stock of the Company (“Company Stock”). Each
Deferred Stock Unit will reflect the value of one share of Company Stock, and
such value will be reflected in each Participant’s Account. Once Compensation is
deferred to the Stock Unit Plan and converted to Deferred Stock Units, no
changes may be made to the investment of such deferrals and such Deferred Stock
Units will not be subject to any Investment Adjustment (but, instead, each
Deferred Stock Unit will reflect the value of one share of Company Stock).
Deferred Stock Units will not be held in the Trust, but will be reflected on the
books of the Company.

B.
Automatic Deferrals for First Year of Directorship: For a Director’s first year
as a Director, unless the Director elects otherwise prior to becoming a
Director, fifty percent (50%) of such Director’s Compensation automatically will
be deferred to the Stock Unit Plan.

C.
Payment of Deferred Stock Units Upon Death: Upon the death of the Participant,
Deferred Stock Units will be paid in a single payment in the form of shares of
Company Stock with 30 days following the date of death.

D.
Payment of Deferred Stock Units Upon Separation from Service: Deferred Stock
Units will be paid in a single payment in the form of shares of Company Stock,
upon the distribution date set forth below:



Year of Deferral to
Deferred Stock Unit Plan
Distribution Date for Deferred Stock Units
2005 Deferred Stock Units
Distribute within 90 days after Separation from Service
2006 Deferred Stock Units
Distribute within 90 days after Separation from Service
2007 Deferred Stock Units
Distribution within 90 days after Separation from Service



18
Active/46992587.1

--------------------------------------------------------------------------------





Year of Deferral to
Deferred Stock Unit Plan
Distribution Date for Deferred Stock Units
2008 Deferred Stock Units
If age 72 or older at Separation from Service, distribute on 30th day following
Separation from Service
If under age 72 on Separation from Service, distribute on one-year anniversary
of Separation from Service
2009 Deferred Stock Units
Distribute within 90 days after Separation from Service
2010 Deferred Stock Units
Distribute on one-year anniversary of Separation from Service.
2011 Deferred Stock Units


Distribute on one-year anniversary of Separation from Service.
2012 Deferred Stock Units


Distribute on one-year anniversary of Separation from Service.
2013 Deferred Stock Units
If age 72 or older on Separation from Service, distribute on 30th day following
Separation from Service
If under age 72 on Separation from Service, distribute on one-year anniversary
of Separation from Service
2014 Deferred Stock Units
If age 72 or older on Separation from Service, distribute on 30th day following
Separation from Service
If under age 72 on Separation from Service, distribute on one-year anniversary
of Separation from Service
2015 Deferred Stock Units
If age 72 or older on Separation from Service, distribute on 30th day following
Separation from Service
If under age 72 on Separation from Service, distribute on one-year anniversary
of Separation from Service
2016 Deferred Stock Units
If age 72 or older on Separation from Service, distribute on 30th day following
Separation from Service
If under age 72 on Separation from Service, distribute on one-year anniversary
of Separation from Service



19
Active/46992587.1

--------------------------------------------------------------------------------





Year of Deferral to
Deferred Stock Unit Plan
Distribution Date for Deferred Stock Units
2017 Deferred Stock Units
If age 72 or older on Separation from Service, distribute on 30th day following
Separation from Service
If under age 72 on Separation from Service, distribute on one-year anniversary
of Separation from Service
2018 Deferred Stock Units
and
Deferred Stock Units in all years after 2018
Distribute within 90 days after Separation from Service







20
Active/46992587.1